CHARLES J. SCHUCK, Judge.
Claimant, M. L. Finley, seeks reimbursement in the sum of $30.00 for injuries to his Chevrolet truck caused by state road commission truck No. 130-81, at and near Macel mountain, March 10,1942. It appears that the said state road truck working over and near a state road shovel was operated in a careless manner and without regard to the privately owned truck of the claimant. It sems that the driver of the state road truck was relying on a flagman employed by the state road commission, who, in turn, was also negligent in occupying his proper place where both the road truck driver and the claimant could have been properly directed and the accident avoided. By reason of the negligence in question claimant’s truck was damaged and necessitated repairs in the amount as shown by the invoice filed with the claim.
The state road commission does not contest claimant’s right to an award for the said amount; and the claim is approved by the special assistant to the attorney general as one that should be paid.
We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of thirty dollars ($30.00).